Citation Nr: 0706622	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-40 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUE

Entitlement to service connection for a lung condition due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



REMAND

The veteran had active military service from March 1950 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In December 2006 the veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing at the 
Atlanta RO.  The transcript of that hearing is of record.

The veteran seeks service connection for a lung condition 
that he maintains stems from exposure to asbestos aboard the 
Navy destroyer U.S.S. Chevaliar during the Korean Conflict.  
At the December 2006 hearing he testified that he was a 
Gunner's Mate, and said that "during battle or combat we was 
on the guns - shooting the guns, loading the guns, handling 
the empty cartridges from the guns."  According to the 
veteran, he wore asbestos gloves in order to remove hot shell 
casings from the ship's guns.  This assertion is endorsed by 
his former Gunnery Officer, now deceased, who advised that 
the veteran "was required to wear asbestos gloves for 
handling shells."  

The veteran also reports that he was exposed to asbestos in 
his sleeping quarters aboard ship.  He testified that there 
were hundreds of asbestos-insulated pipes that ran through 
the ship's living quarters, and that after bombardments these 
quarters looked as if it had snowed in them.  He testified 
that the bombarding (firing of the ship's guns) went on 
constantly during the first two years that he was in Korea.  
Service department records confirm that the veteran was a 
Gunner's Mate during the Korean Conflict.  

The evidence also confirms that the veteran has a lung 
disorder.  VA treatment records confirm that the veteran was 
hospitalized for the collapse of his right lung in November 
2003 at a private hospital and in December 2003 at a VA 
hospital.  According to a VA physician, the veteran's lung 
disease is consistent with chronic obstructive pulmonary 
disease from tobacco abuse.  However, the veteran maintains 
that he was told by a private pulmonologist that his 
pneumothorax was asbestos related.  Although this evidence is 
not of record, the veteran has submitted a statement from a 
chiropractic physician, who avers that the veteran's present 
condition "is directly linked to his exposure to asbestos in 
1952-1954."  According to the chiropractic physician, 
"bullas" are "directly [linked] to asbestos damage to 
lungs," and x-rays show that the veteran has "multiple 
bullas in both lungs."  

While there are no special statutory or regulatory provisions 
for claims involving service connection for asbestos-related 
disease, under VETERAN'S BENEFITS ADMINISTRATION MANUAL, M21-1, 
Part VI, 7.21, in reviewing claims for service connection, it 
must be determined whether or not military records 
demonstrate asbestos exposure in service; whether or not 
there was asbestos exposure pre-service and post-service; and 
whether or not there is a relationship between asbestos 
exposure and the claimed disease.  Ennis v. Brown, 4 Vet. 
App. 523, 527 (1993).

In this case, the RO attempted to develop evidence of in-
service exposure, but not of any exposure before or after 
service.  The veteran has submitted evidence in support of 
his assertions of claimed in-service exposure.  The veteran 
has also submitted evidence of a medical nexus, but he has 
not been afforded a VA examination with etiology opinion 
based on a complete review of the record.  Such an 
examination is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).   

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers, 
including hospitals, that have treated 
him for his lung condition.  The veteran 
should specifically be requested to 
provide a mailing address for Dr. Walton 
(the private pulmonologist consulted in 
November 2003), and a mailing address for 
the private hospital patronized by the 
veteran in November 2003.  Even if no 
additional sources of treatment records 
are identified, all relevant treatment 
records compiled since January 2004 by 
the VAMC patronized by the veteran should 
be obtained.  If no additional records 
exist the case file should be documented 
accordingly.

2.  The RO should take appropriate action 
to develop evidence of asbestos exposure 
before, during, and after the veteran's 
service. 

3.  After completion of the foregoing, 
the veteran should then be scheduled for 
an examination by an appropriate 
specialist to ascertain the relationship, 
if any between his currently diagnosed 
lung condition and service.  The claims 
folder must be made available to, and 
reviewed by, the examiner.  All indicated 
tests should be performed, and all 
findings should be reported in detail.  
After the examination and review of the 
file, the examiner is specifically 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's lung condition is 
related to service, to include any 
exposure to asbestos during service.  A 
rationale for this and any other opinion 
proffered should be set forth in the 
examination report.  The examiner must 
also reconcile his opinion with any 
conflicting opinions contained in the 
record.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


